Citation Nr: 0432281	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  98-01 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
back disorder.

Entitlement to service connection for a right foot disorder, 
characterized as a collapsed arch, claimed as a result of 
radiation exposure.

Entitlement to service connection for arthritis of the 
wrists, claimed as a result of radiation exposure.

Entitlement to service connection for a prostate disorder 
manifested by tiredness, dry skin and gray hair, claimed as a 
result of radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1949 to September 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the Department 
of Veterans Affairs (VA) Cleveland, Ohio, Regional Office 
(RO).  That decision found that new and material evidence had 
not been presented to reopen a claim for a back disorder.  In 
addition, the June 1997 rating decision denied service 
connection for a right foot disorder, arthritis of the wrists 
and a prostate disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in December 2002.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The RO's July 1957 decision that denied service 
connection for a back disorder was not appealed following the 
RO's notice of denial to the veteran.

3.  The evidence submitted since the RO's July 1957 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for a back disorder.

4.  A collapsed right foot arch, arthritis of the wrists and 
prostatic hyperplasia are not radiogenic diseases, nor are 
such disabilities shown to have been present during service 
or for many years thereafter.


CONCLUSIONS OF LAW

1.  The RO decision of July 1957, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

2.  Evidence received since the July 1957 decision is not new 
and material, and the claim for entitlement to service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A right foot disorder, characterized as a collapsed arch, 
was not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.311 (2003).

4.  Arthritis of the wrists was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2003).

5.  A prostate disorder, manifested by tiredness, dry skin 
and gray hair, was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The Board 
notes that the amendment to 38 C.F.R. § 3.156(a) (relating to 
the definition of new and material evidence) and the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the claim 
seeking to reopen the claims currently on appeal was received 
prior to August 29, 2001, the prior regulations are 
applicable.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as letters from the RO dated in 
November 2001 and July 2003, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in June 1997, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with the pre-
decision timing requirement of section 5103(a); § 3.159(b)(1) 
because an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letters in November 2001 
and July 2003 and was given an ample opportunity to respond.  
In response to the November 2001 letter, the veteran 
indicated that he had no other evidence to submit.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the November 2001 and July 2003 
letters that were provided to the veteran did not contain the 
exact wording of the "fourth element," the Board finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  Specifically, in 
the November 2001 letter, the RO stated, "if you have any 
other medical evidence that you would like us to review in 
support of your appeal, the VA can help get those records." 
As stated above, the veteran submitted a statement in 
response to the letter asserting he had no additional 
evidence to submit.  Thus, the Board finds that in this case, 
each of the four content requirements of a VCAA notice has 
been fully satisfied, and that any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error. 38 C.F.R. § 20.1102.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and appeared before a hearing officer at the RO in July 1997.  
In addition, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing held in 
December 2002.  He was afforded a VA examination, and the 
examination report includes an opinion regarding the cause of 
his disabilities.  All available relevant evidence identified 
by the veteran was obtained and considered.  The claims file 
contains his service medical records and his available post 
service medical treatment records.  

The Board notes that several issues involve consideration of 
the effects of in-service ionizing radiation exposure, and 
the record establishes the veteran is indeed a radiation-
exposed veteran.  The reasons and bases for denial of these 
claims, however, essentially render further development of 
the claims under 38 C.F.R. §§ 3.309 or 3.311 (2003) 
unnecessary.  For instance, regardless of the level of 
radiation exposure, there is no current evidence that the 
veteran has been diagnosed with a radiogenic disability. In 
the absence of competent evidence that they are, the level of 
radiation exposure is irrelevant.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Whether New and Material Evidence Has Been Presented
To Reopen a Claim for Service Connection 
for a Back Disorder

Factual Background

Service medical records indicate that the veteran had surgery 
on his right knee in July 1952.  It was noted that surgery 
was performed under spinal anesthesia.  Service medical 
records are otherwise silent with regard to complaints, 
findings or treatment associated with the back.

A July 1957 VA examination report noted that the veteran had 
surgery on his knee in 1952.  The veteran reported that, 
after the spinal anesthetic, he developed a low backache and 
weakness.  The veteran stated that the pain was sharp and 
localized to his lower back.  No abnormality of the spine was 
noted on examination.  An x-ray, taken in conjunction with 
the examination, was interpreted as showing a congenital 
deformity at L5.

An August 1957 rating decision denied service connection for 
a back disorder stating that there was no evidence of 
residuals from the spinal anesthesia administered in 1952 and 
the L-5 deformity was noted to be congenital and therefore 
not a disability for which service connection could be 
granted.

Private chiropractic treatment notes, documenting treatment 
from October 1981 through October 1998, reflected diagnoses 
of L5-L6 osteopathic spurring and disc degeneration and 
enlarged congenital deformity of the 5th transverse process 
with lumbosacral strain with acute spasms.  There are no 
comments regarding the etiology of these diagnoses.

The veteran testified before a hearing officer at a hearing 
held at the RO in July 1999.  He testified that he had 
undergone a spinal tap during knee surgery in 1952.  He 
stated that the spinal tap punctured his disc.  The veteran 
reported experiencing pain in his back after surgery, which 
was not initially constant.  He stated that he sought 
treatment from a private chiropractor in 1952.

A February 1999 letter from the veteran's private 
chiropractor noted that he had been treating the veteran 
since 1979.  He reported that he was treating the veteran for 
lumbar disc disopathy (sic) and degeneration, especially 
noted in the L5-S1 area.  The private chiropractor did not 
offer any comments with regard to the etiology of the 
veteran's back disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in December 2002.  He 
essentially reiterated his testimony from the July 1997 
hearing.  In addition, the veteran stated that the treatment 
records from his initial chiropractor, who he first saw in 
1952, had been destroyed.

A May 2004 VA examination report noted that the examiner had 
reviewed the claims folder.  The veteran reported that he had 
a spinal tap during knee surgery in 1952 and has noted pain 
in that region of his back since.  The examiner diagnosed 
severe degenerative disease of the lumbosacral spine.  He 
stated that "there is less than 50% chance that [the 
veteran's] degenerative changes in the lumbosacral area 
[were] caused by the tap, because the tap would not cause 
extensive multilevel degenerative changes."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in July 1957.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Because the RO previously denied the veteran's claim of 
service connection for a back disorder in July 1957, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2003), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim regarding 
these issues may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001); Barnett v. Brown, 83 F.3d at 1383.  The VA 
must review all of the evidence submitted since the last 
disallowance, in this case the RO's July 1957 rating 
decision, in order to determine whether the claims may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence submitted with the previous claim included the 
veteran's service medical records and a July 1957 VA 
examination report.  The July 1957 rating decision denied 
service connection for a back disorder on the basis that 
there was no evidence of residuals from the spinal anesthesia 
administered in 1952 and the L-5 deformity was noted to be 
congenital and therefore not a disability for which service 
connection could be granted.  Evidence submitted with the 
current claim includes private chiropractic treatment notes 
from October 1981 through October 1998, a February 1999 
letter from the veteran's private chiropractor and a May 2004 
VA examination report, and the veteran's statements and 
testimony from hearings held in July 1997 and December 2002.

The Board notes that the private chiropractor's letter and 
treatment records, and the May 2004 VA examination report 
reflect a currently diagnosed back disorder.  However, the 
May 2004 VA examination report, which is the only report 
documenting an opinion regarding etiology of the veteran's 
back disorder, indicates that the veteran's back disorder was 
not a result of his inservice spinal tap.  In addition, none 
of the records submitted with the current claim provide any 
other statements otherwise attributing the veteran's back 
disorder to his period of active service.  What was lacking 
in July 1957, and is still lacking, is evidence that the 
veteran's back disorder had its origins in service.  The 
records from the veteran's private chiropractor and the May 
2004 VA examination report do not further the veteran's 
prospect of prevailing in his current claim, nor enhance his 
chances of establishing such a claim when considered in 
context with the other evidence of record.  Accordingly, the 
Board finds that new and material evidence has not been 
submitted and the veteran's claim for service connection for 
a back disorder is not reopened.

III.  Service Connection for a Right Foot Disorder

Factual Background

Service medical records do not reflect complaints, treatment 
or findings associated with a right foot disorder.

Records from the United States Department of Energy indicate 
that the veteran was exposed to radiation during Operation 
Greenhouse from April to June of 1951 and during Operation 
Buster-Jangle from November 1951 to December 1951.

An April 1997 letter from the veteran's private podiatrist 
stated that the veteran was first treated in February 1996 
with a chief complaint of right flatfoot.  No comments 
regarding the etiology of this disorder were noted.

The veteran testified before a hearing officer at a hearing 
held at the RO in July 1997.  He stated that he had no arch 
in his right foot.  The veteran reported that his arch 
problems began six to seven years ago.  He indicated that he 
did not have any foot problems in service.  The veteran 
testified that his right foot problem was related to 
radiation exposure during service.

A December 1997 VA treatment note indicated that the veteran 
was being treated for a history of flat feet and arthritis.  
The veteran reported that his feet gradually began to flatten 
out six years prior.  He was diagnosed with severe pes planus 
and degenerative joint disease of the feet.  VA treatment 
notes from February and December 1998 reflect continued 
treatment for bilateral pes planus and degenerative joint 
disease of the feet.  No comments regarding the etiology of 
the veteran's foot disorders were documented.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in December 2002.  He 
reiterated testimony from his July 1997 hearing.

A May 2004 VA examination report noted a history of collapsed 
right arch and pes planus.  The diagnoses were severe pes 
planus, history of right arch collapse and degenerative 
changes of both feet with hammertoes of the right foot.  The 
examiner noted that "it is at least as likely as not that 
his feet (sic) condition is not related to military because 
the problem with his feet started in 1990, many years after 
the military."  (emphasis added)

A May 2004 VA fatigue examination report noted that the 
examiner was asked to review all the veteran's current VA 
examinations and offer an opinion as to whether he had a 
disability that could be related to radiation exposure.  The 
examiner stated, after reviewing the veteran's May 2004 VA 
examination reports, that he did not note any disabilities 
that could be attributed to radiation exposure.


Criteria

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected for radiation- 
exposed veterans:  (i) Leukemia (other than chronic 
lymphocytic leukemia).  (ii) Cancer of the thyroid.  (iii) 
Cancer of the breast. (iv) Cancer of the pharynx.  (v) Cancer 
of the esophagus.  (vi) Cancer of the stomach. (vii) Cancer 
of the small intestine.  (viii) Cancer of the pancreas.  (ix) 
Multiple myeloma.  (x) Lymphomas (except Hodgkin's disease).  
(xi) Cancer of the bile ducts.  (xii) Cancer of the gall 
bladder.  (xiii) Primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  (xiv) Cancer of the salivary 
gland.  (xv) Cancer of the urinary tract.  (xvi) Bronchiolo-
alveolar carcinoma.  (xvii) Cancer of the bone.  (xviii) 
Cancer of the brain.  (xix) Cancer of the colon.  (xx) Cancer 
of the lung.  (xxi) Cancer of the ovary.  See 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. 
§ 3.311(b) includes a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  For purposes of this 
section the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation and shall include the 
following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. (Authority: 38 U.S.C. 501)  The regulation states 
that, if the veteran has one of the radiogenic diseases, a 
radiation does assessment will be obtained and the case will 
be referred to the Under Secretary for Benefits for review as 
to whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

Analysis

Based on the records from the United States Department of 
Energy, the veteran does meet the criteria for radiation-
exposed veteran.  However, the veteran's right foot injury or 
disorder, characterized as a collapsed arch, is not a 
disorder for which presumptive service connection may be 
granted under 38 C.F.R. § 3.309.  Neither is it a radiogenic 
disease as noted in 38 C.F.R. § 3.311.  Accordingly, service 
connection for a right foot disorder is not warranted on a 
presumptive basis based on radiation exposure.

With regard to direct service connection, the Board notes 
that service medical records are silent with regard to 
complaints, findings or treatment associated with a right 
foot disorder.  Evidence of record establishes that the 
veteran's foot complaints began around 1990, many years after 
his period of active duty.  The May 2004 VA examiner 
specifically stated that, due to the late onset, "it is at 
least as likely as not that his feet (sic) condition) is not 
related to military."  In addition, the May 2004 VA fatigue 
examination report noted that the veteran did not have any 
disabilities that could be related to radiation exposure.  
Accordingly, in the absence of inservice complaints or 
findings associated with the veteran's right foot, service 
connection for a right foot disorder, characterized as a 
collapsed arch, is denied, both on a direct basis and a 
presumptive basis based on radiation exposure.  Although the 
individual conducting the May 2004 examination misstated the 
applicable proof standard in providing the requested opinion, 
the controlling evidentiary circumstance regarding this issue 
would be the absence of any documentation of injury or 
disability involving the right foot either during service or 
for many years thereafter.


IV.  Service Connection for Arthritis of the Wrists

Factual Background

Service medical records are silent with regard to complaints, 
treatment and/or findings associated with the wrists.

The veteran testified before a hearing officer at a hearing 
held at the RO in July 1997.  He stated that he had begun 
having problems with his wrists fifteen to twenty years 
prior.  The veteran testified that arthritis of the wrists 
was a result of radiation exposure during service.

VA treatment notes from November 2002 and April 2003 reflect 
a diagnosis of osteoarthritis of the wrists.  Treatment 
records do not contain comments regarding the history or 
etiology of this diagnosis.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in December 2002.  He 
reiterated his testimony from July 1997.

A May 2004 VA joints examination report noted that the 
veteran reported that he did not have a serious wrist 
problem, only stiffness.  The veteran stated that his wrists 
did ache in 1990, but then the aching went away.  The 
examiner diagnosed the veteran with degenerative joint 
disease of the wrists.  He stated that the veteran's 
degenerative joint disease started in the military.  The 
examiner did not offer any rationale for this statement.

A May 2004 VA fatigue examination report noted that the 
examiner was asked to review all the veteran's current VA 
examinations and offer an opinion as to whether he had a 
disability that could be related to radiation exposure.  The 
examiner stated, after reviewing the veteran's May 2004 VA 
examination reports, that he did not note any disabilities 
that could be attributed to radiation exposure.


Criteria

Service connection may be granted for arthritis, if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 
3.309.

Analysis

Initially, the Board notes that arthritis of the wrists is 
neither a presumptive disorder listed in 38 C.F.R. § 3.309, 
nor is it a radiogenic disease as listed in 38 C.F.R. 
§ 3.311.  In addition, the first clinical evidence of record 
documenting a diagnosis of arthritis of the wrists is a 
November 2002 VA treatment note.  The veteran himself 
testified, at the July 1997 hearing, that his wrist problems 
had started fifteen to twenty years prior, which was many 
years after service.  Accordingly, service connection for 
arthritis of the wrists is not warranted on a presumptive 
basis.

The Board notes that the May 2004 joint examiner noted that 
the veteran's arthritis started in the military.  However, 
the examiner did not offer any rational in support of that 
statement.  There is no evidence of record indicating that 
the examiner's statement was based on anything other than the 
veteran's reported history.  The Board is not bound to accept 
medical opinions which are based on a history supplied by the 
veteran where that history is unsupported or based on 
inaccurate factual premises.  See Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  Hence, no probative value is being attached to 
this statement offered by the examiner.  In addition, the 
Board notes that the May 2004 VA fatigue examiner noted that 
the veteran did not have any disabilities that could be 
attributed to radiation exposure.  Accordingly, service 
connection for arthritis of the wrists is denied, both on a 
direct and presumptive basis.


V.  Service Connection for a Prostate Disorder

Factual Background

Service medical records do not contain complaints, treatment 
or findings associated with a prostate disorder.

An April 1997 VA treatment note indicated that the veteran 
was concerned about his PSA level.  The diagnosis noted was 
prostatic hypertrophy.

The veteran testified before a hearing officer at a hearing 
held at the RO in July 1997.  He stated that he did not have 
a diagnosed prostate disorder.  The veteran reported feeling 
increasingly tired in the last ten years.  He also indicated 
that he had been experiencing dry skin for the previous three 
to four years.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in December 2002.  He 
did not offer any new testimony with regard to his claim for 
service connection for a prostate disability.

A May 2004 genitourinary examination report indicated that 
the claims folder was reviewed.  The examiner noted that the 
veteran's PSA was 6.6.  He also noted that, for the veteran's 
age, high normal can be between 6.5 and 7.0.  The diagnosis 
was normal prostatic hyperplasia.

A May 2004 VA skin examination report stated that the claims 
folder was reviewed.  The veteran complained of dry skin and 
gray hair, which he attributed to radiation exposure.  The 
diagnosis was dry skin.  The examiner stated that the 
"probability that [the veteran's] skin condition is related 
to radiation is significantly less than 50%.  He does not 
have any health condition which is considered related to 
radiation."

A May 2004 VA fatigue examination report noted that the 
examiner reviewed the veteran's claims folder.  The examiner 
noted that no chronic fatigue syndrome was found on 
examination.  The examiner indicated that he was asked to 
review all the veteran's current VA examinations and offer an 
opinion as to whether he had a disability that could be 
related to radiation exposure.  The examiner stated, after 
reviewing the veteran's May 2004 VA examination reports, that 
he did not note any disabilities that could be attributed to 
radiation exposure.

Analysis

Initially, the Board notes that service connection is not 
warranted on a presumptive basis as the veteran has not been 
diagnosed with a disorder listed in either 38 C.F.R. § 3.309 
or 38 C.F.R. § 3.311.  With regard to the veteran's current 
diagnosis of normal prostatic hypertrophy, the Board notes 
that there are no medical opinions of record relating such 
disorder to service.  The May 2004 VA skin examiner indicated 
that the "probability that [the veteran's] skin condition is 
related to radiation is significantly less than 50%."  
Finally, the Board notes that both the May 2004 VA skin 
examination report and the May 2004 fatigue examination 
report indicate that the veteran does not have any current 
disabilities that may be related to radiation exposure.  
Accordingly, service connection for a prostate disorder, 
manifested by tiredness, dry skin and gray hair, is denied on 
both a direct and presumptive basis.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a back disorder.

Entitlement to service connection for a right foot disorder, 
characterized as a collapsed arch, claimed as due to 
radiation exposure, is denied.

Entitlement to service connection for arthritis of the 
wrists, claimed as due to radiation exposure, is denied.



Entitlement to service connection for a prostate disorder, 
manifested by tiredness, dry skin and gray hair and claimed 
as due to radiation exposure, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



